Title: To Alexander Hamilton from Angelica Church, [1–7 April 1794]
From: Church, Angelica
To: Hamilton, Alexander



[April 1–7, 1794]
My Dear Brother:

You will have the pleasure to receive this letter by Dr. Priestly, a man dear to virtue and to science. Without the advantage and satisfaction of his acquaintance, I revere him for his works, and take a particular interest that he should be well received in America. That happy country which seems reserved by Providence as an Assylum from the crimes and persecutions which make Europe the pity and disgrace of the age.
You my dear Brother will receive with distinguished kindness this worthy stranger, (if he whose breast teems with the love of mankind may anywhere be called a stranger) and make our country so dear to him as to cause him to forget that which he leaves at an advanced period of Life and which he has most ably served.
Mr. Church is under the first attack of the Gout. He unites in love to you and dear Eliza.
I am my dear Brother   your affectionate sister

Angelica Church.

